FILED
                            NOT FOR PUBLICATION                             OCT 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10345

               Plaintiff - Appellee,             D.C. No. 4:08-cr-00274-DCB

  v.
                                                 MEMORANDUM *
FRANCISCO FLORES-BABICHI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Francisco Flores-Babichi appeals from the 77-month sentence imposed

following remand for resentencing. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flores-Babichi contends that his sentence is substantively unreasonable

under United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), given the

staleness of his prior conviction, and his alleged cultural assimilation. The record

reflects that the sentence imposed is substantively reasonable in light of the totality

of the circumstances and the sentencing factors set forth in 18 U.S.C. § 3553(a).

See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010) (district court did not

abuse its discretion in applying 16-level enhancement where § 3553(a) factors

supported within-Guidelines sentence).

      AFFIRMED.




                                           2                                     10-10345